Case 1:19-cr-00059-LO Document 45-1 Filed 09/09/19 Page 1 of 2 PagelD# 229

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA Criminal No. 1:19-CR-59
v. The Honorable Liam O’Grady
DANIEL EVERETTE HALE,
Defendant.

 

 

MEMORANDUM OF UNDERSTANDING
REGARDING RECEIPT OF CLASSIFIED INFORMATION

Having familiarized myself with the applicable statutes, regulations, and orders, including
but not limited to, Title 18, U.S. Code, Sections 793, 794, 798, and 1924; the Intelligence Identities
Protection Act, Title 50, U.S. Code, Section 3121; Title 18, U.S. Code Section 641; Title 50, U.S.
Code Section 783; and Executive Order 13526, I understand that I may be the recipient of
information and documents that concern the present and future security of the United States and
which belong to the United States, and that such documents and information together with the
methods and sources of collecting it are classified by the U.S. Government. In consideration for
the disclosure of classified information and documents:

(1) lL agree that I shall never divulge, publish, or reveal either by word, conduct or any
other means, such classified documents and information unless specifically authorized in writing
to do so by an authorized representative of the U.S. Government; or as expressly authorized by the
Court pursuant to the Classified Information Procedures Act and the Protective Order entered in
United States v. Daniel Everette Hale, No. 1:19-CR-59.

(2) ‘I agree that this Memorandum will remain forever binding on me.
Case 1:19-cr-00059-LO Document 45-1 Filed 09/09/19 Page 2 of 2 PagelD# 230

(3) I have received, read, and understand the Protective Order entered by the U.S.

May 23

District Court for the Eastern District of Virginia on 2019, in United States v.

 

Daniel Everette Hale, No. 1:19-CR-59, relating to classified information, and I agree to comply
with the provisions thereof.

(4) I understand that any prior contractual obligations that may bind me to continue to
protect classified information remain in full force and effect, and are not superseded by this
Memorandum of Understanding. Additionally, I understand that this Memorandum of

Understanding oes not absolve me of any criminal or civil penalties that may otherwise be

imposed upgn me /, result of my thorized disclosure of classified information.
9/4/19

Harry ait inf Date
